Citation Nr: 0123696	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for benign essential 
tremor of both hands, to include as secondary to service-
connected degenerative joint disease (DJD) and degenerative 
disc disease (DDD) of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 30 
percent for DJD and DDD of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1944 to 
November 1946.

The current appeal arose from January and April 2000 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

In January 2000 the RO, in pertinent part, denied entitlement 
to service connection for a nerve disorder of the hands.  In 
April 2000 the RO granted entitlement to service connection 
for DJD of the cervical spine with assignment of a 10 percent 
effective February 16, 1999, the date of the original claim.

In March 2001 the Decision Review Officer granted entitlement 
to an increased evaluation of 30 percent for the cervical 
spine disability recharacterized as DDD and DJD of the 
cervical spine effective February 16, 1999.  

In April 2001 the veteran raised a claim of entitlement to 
service connection for post traumatic stress disorder.  This 
issue has been neither procedurally prepared nor certified 
for appellate review, and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  

The veteran withdrew his request for a hearing before a 
Member of the Board of Veterans' Appeals (Board) in 
Washington, D.C. in September 2001.  See 38 C.F.R. 
§ 20.702(e) (2000).

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the United Sates Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton, supra.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday, supra; see also Karnas, 
supra.  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The record shows that the veteran served in an infantry 
regiment during his period of active military service; and, 
he was awarded the Combat Infantryman's Badge.  The discharge 
document shows he was engaged in the Ardennes, Rhineland, 
Central Europe and other battles or campaigns.  

There are no available service medical or specific personnel 
records for the veteran's period of service.  The RO 
requested the veteran's records from the National Personnel 
Records Center (NPRC) in April 1999.  NPRC reported that no 
service personnel records or Surgeon General Office reports 
were available.

A statement was submitted from a service buddy who stated 
that he was with the veteran when he was evacuated with 
frozen feet from the front line during the Battle of the 
Bulge, also know as the Ardennes, in January 1945.  Due to 
deep snow conditions, he and the veteran were taken out by 
half-track, transferred to an ambulance and taken to a 
hospital to treat frozen feet and hands.  They were treated 
for approximately ten days and returned to duty.  See 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a) (2)).  

Furthermore, private treatment records in May and November 
1998 provide an assessment of tremor with etiology unclear.  
In a February 1999 statement, the veteran contended that 
immediately after the war, he experienced shaking of both 
hands and a lack of adequate control of dexterity.  He 
asserted that the an impact which he sustained to his neck 
also affected the nerves in his arms.  Id.

A VA examination of arteries and veins was conducted in April 
1999.  The examiner noted there was no claims file or medical 
chart available.  In January 2001 VA examinations were 
conducted for the purpose of evaluating the veteran's tremor 
and service-connected cervical spine disability.  

There is no indication from the record that the claims file 
or other medical records were available for review by the 
examiner, yet an opinion was expressed that the bilateral 
hand tremor was not related to the service-connected cervical 
spine disability .  Thus, such examinations are inadequate 
for rating purposes and further development is warranted.  
See e.g., 38 C.F.R. § 4.1 (2000); see also Green v. 
Derwinski,  1 Vet. App. 121, 124 (1991). 

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate an appellant's claim.  In light of the above, 
the Board is of the opinion that medical examinations to 
include provision of the claims file to the examiners will 
aid in substantiating the veteran's claims of entitlement to 
service connection for benign essential tremor of both hands 
to include as secondary to service-connected cervical spine 
disability, and an increased evaluation thereof.  See 38 
U.S.C. § 5103A (West Supp. 2001).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Therefore, this case is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In this 
regard, the RO should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to treatment 
for benign essential tremor of both hands 
and the service-connected disability of 
the cervical spine.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 


After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  The RO should again request that the 
NPRC or other appropriate service 
department search to determine whether 
any of the veteran's service medical 
records exist.

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  

If it is found that there are service 
medical records the RO should attempt to 
obtain such records.  





3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A 
§ 5103A(b)(2)); 66 Fed. Reg. 46,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  

4.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other appropriate 
available medical specialists, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature, extent of severity and etiology 
of the veteran's benign essential tremor 
of both hands, and the current severity 
of his DJD and DDD of the cervical spine.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

The neurologic examiner should review the 
veteran's complete military and medical 
history, and upon doing so answer the 
following questions:

(a) Is it at least as likely as not that 
the veteran's bilateral hand tremor is 
related to any incident of service, and 
if not, is the bilateral hand tremor 
secondary to the service-connected DJD 
and DDD of the cervical spine, and if 
not, does the service-connected DJD and 
DDD of the cervical spine aggravate the 
bilateral hand tremor?  If such 
aggravation is determined to exist, the 
examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of the bilateral hand 
tremor;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
DJD and DDD of the cervical spine, based 
on medical considerations; and

(3)  The medical considerations 
supporting an opinion that increased 
manifestations of the bilateral hand 
tremor are due to the service-connected 
DJD and DDD of the cervical spine.

The orthopedic examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings referable to the 
cervical spine, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused thereby.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  


5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for benign essential tremor of 
both hands, to include as secondary to 
the service-connected DJD and DDD of the 
cervical spine with application of 
38 C.F.R. § 3.310 (2000) and Allen v. 
Brown, 7 Vet. App. 439 (1995; and the 
issue of entitlement to an initial 
evaluation in excess of 30 percent for 
DJD and DDD of the cervical spine.  

In this regard, the RO must document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000), and 
Fenderson v. West, 12 Vet. App. 119 
(1999) as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection for benign 
essential tremor of both hands, to include as secondary to 
the service-connected DJD and DDD of the cervical spine, and 
an initial evaluation in excess of 30 percent for DJD and DDD 
of the cervical spine.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.


